Citation Nr: 1519389	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-19 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife (B.M.)


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1971 to May 1974. 

This matter comes on appeal before the Board of Veteran's Appeals from a February 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Winston-Salem, North Carolina (RO), which denied the claim for TDIU.  The Veteran has perfected an appeal. 

In March 2015, the Veteran and his wife testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

For clarification purpose, the Board notes that the issue on appeal is solely a claim for TDIU.  The Veteran had previously initiated a claim for increased rating for PTSD from a January 2007 rating decision that denied an evaluation in excess of 50 percent.  However, following a May 2008 rating decision that awarded an increased evaluation for PTSD to 70 percent, effective from February 19, 2008 and the issuance of a May 2008 Statement of the Case (SOC) that denied an evaluation in excess of 70 percent, the Veteran stated he was satisfied with the 70 percent evaluation for his PTSD disability later in May 2008.   Since the Veteran expressed his desire to no longer pursue the claim for increased rating for PTSD, to include TDIU, it was considered withdrawn at that time.   See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).  The Veteran subsequently submitted a claim for increased rating for PTSD, but his claim was denied in an unappealed August 2009 rating decision.  

The Board finds that in March 2010 SOC the RO incorrectly labeled the issue on appeal as entitlement to a total evaluation for PTSD, to include TDIU, given the Veteran's explicit satisfaction in May 2008 with the 70 percent evaluation and unappealed August 2009 rating decision.  In the August 2013 Supplemental Statement of the Case (SSOC), the issue on appeal was identified as solely involving a claim for TDIU due to service-connected PTSD disability. 

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU, and the evidence demonstrates that his service-connected PTSD disability likely precludes him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks entitlement to a total disability rating based on individual unemployability due to the severity of his service-connected PTSD disability.  The Veteran contends that his service-connected PTSD is so severe as to preclude him from obtaining and maintaining substantially gainful employment.  The Veteran filed his claim for TDIU in June 2008. 

The Veteran reports that his PTSD has affected his ability throughout the applicable period under appeal.  See June 2008 and October 2011 Application for Increased Compensation based on Unemployability, VA Form 21-8940s.  
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

 A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.   See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As was discussed above, TDIU may be awarded on a schedular or extraschedular basis.  In this case, only the schedular basis need be considered.  The Veteran's service-connected disabilities are: PTSD, rated as 70 percent disabling; and erectile dysfunction, rated as noncompensable.  The Veteran's combined disability rating is 70 percent; therefore, he meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD disability.  See 38 C.F.R. § 4.16(a).  For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD disability renders him unable to secure and follow a substantially gainful occupation.

The Veteran claims that he is no longer employable because of the severity of his PTSD.  The Veteran reported that he last worked in 1997 as a brick mason, and he was placed on Social Security disability primarily because of his physical problems associated with his non-service connected residuals of polio.  However, during the March 2015 Board hearing, the Veteran testified that while he was working he had significant difficulty handling stress and working with others on the job site.  He further testified that he lost several of his contracting jobs because of his inability to work with others.   The Veteran testified that he has difficulty trusting anyone other than his wife and he would initiate confrontations with others on the job sites.  See hearing transcript, pages 8 to 10.  The Veteran asserts that his PTSD disability precludes him from obtaining and maintaining any form of employment, even without considering his non-service connected medical conditions.  The Board finds that the when viewed in the light most favorable to the Veteran, the evidence is at least in equipoise that he is unable to obtain or maintain substantially gainful employment because of totality of his occupational impairment due to PTSD disability. 

In this regard, the Board acknowledges that a review of the August 2008, June 2009 and March 2011 VA psychiatric examination reports show that the VA examiners found that the severity of the Veteran's PTSD disability alone did not precluded him from working.  However, in the findings contained in the reports of the August 2008 and June 2009 VA psychiatric examinations as well as other VA medical records demonstrate that the Veteran's PTSD symptomatology significantly affects his overall occupational functioning.  

In this regard, the August 2008 VA examiner stated that the Veteran's PTSD and depression symptoms are severe and results in moderate to severe impaired concentration and memory that would no doubt have an adverse effect on capacity to complete work tasks.  In an April 2009 VA treatment note, the Veteran's treating VA psychiatrist noted that the Veteran's PTSD symptoms would be exacerbated by work environment which would lead to further worsening of his mental health and functioning, and she recommended that the Veteran does not return to work.  Moreover, in a June 2010 private mental health evaluation report, a private psychiatrist concluded that the Veteran's PTSD disability results in his poor attention, impaired concentration memory, and inability to grasp of his surroundings, and these symptoms render him unemployable. 

Although the record demonstrates that the Veteran was able to maintain a good relationship with his wife over the 42 years of their marriage, and he also has good relationships with his grandchildren, the Board cannot ignore the lay and medical evidence that demonstrates the Veteran's service-connected disabilities significantly impact his ability to obtain and maintain gainful employment.  While the VA mental health treatment suggests that his anxiety and stress-related symptoms have decrease since he went on Social Security disability, these records also note that his difficulty working with others because of anger and irritability has remained constant. 

The Board has also considered the findings from the March 2011 and March 2013 VA psychiatric examination reports that highly suggest that the Veteran is malingering and exaggerating his symptoms in pursuit of monetary gains.  To that extend, the Board does not find those medical findings persuasive in light of the VA treatment records that have consistently reflect treatment for PTSD symptoms throughout the pendency of the appeal.  

In sum, given the evidence of record regarding the severity of the Veteran's service-connected PTSD disability and its impact on his occupational functioning, the Board finds that entitlement to a TDIU is warranted.  Accordingly, the Veteran's appeal of this issue is granted.



ORDER

A total disability rating due to individual unemployability (TDIU) is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


